Case 0:20-cv-61912-DPG Document 5 Entered on FLSD Docket 09/21/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN,                                                   Case No. 20-cv-61912

                Plaintiff,

        vs.                                             NOTICE OF PENDING MOTIONS
                                                        PURSUANT TO LOCAL RULE 7.2
 INFOWARS, LLC; FREE SPEECH SYSTEMS,
 LLC; ALEX E. JONES; DAVID JONES;
 OWEN SHROYER; and ROGER STONE,

                Defendants.

        PLEASE TAKE NOTICE that upon removal of the above-captioned case to this Court, the
 following motions were currently pending in the case below:
        •       Defendants Infowars, LLC, Alex E. Jones, Owen Shroyer, and Free Speech Systems,
 LLC’s Motion to Dismiss and/or For Summary Judgment Under Fla. Stat. § 768.295 (filed September
 10, 2020) (attached hereto as Exhibit 1); and
        •       Defendant Roger Stone’s Motion to Dismiss the Complaint, Motion to Strike the
 Complaint, and Motion for Sanctions (filed September 18, 2020) (attached hereto as Exhibit 2).


        Dated: September 21, 2020.                    Respectfully submitted,
                                                      /s/Marc J. Randazza
                                                      Marc J. Randazza (FL Bar No. 625566)
                                                      RANDAZZA LEGAL GROUP, PLLC
                                                      2764 Lake Sahara Drive, Suite 109
                                                      Las Vegas, NV 89117
                                                      Telephone: 702-420-2001
                                                      ecf@randazza.com
                                                      Attorneys for Defendants
                                                      Infowars, LLC; Free Speech Systems, LLC;
                                                      Alex E. Jones; and Owen Shroyer




                                                 -1-
                                      Notice of Pending Motions
                                             20-cv-61912
Case 0:20-cv-61912-DPG Document 5 Entered on FLSD Docket 09/21/2020 Page 2 of 2




                                                                               Case No. 20-cv-61912

                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing document has been furnished to

 Larry Klayman, 7050 W. Palmetto Park Rd., Boca Raton, Florida 33433, <leklayman@gmail.com>,
 Robert Buschel, Buschel & Gibbons, P.A., One Financial Plaza, Suite 1300, 100 S.E. Third Avenue,
 Fort Lauderdale, FL 33394, <buschel@BGlaw-pa.com>, Walter Taché, Tache, Bronis, Christianson
 And Descalzo, P.A., 150 S.E. 2nd Avenue, Suite 600, Miami, FL 33131, <wtache@tachebronis.com>,
 <service@tachebronis.com>, and David S. Wachen, Wachen LLC, 11605 Montague Court, Potomac,
 MD 20854, <david@wachenlaw.com> by electronic mail and U.S. mail on this 21st day of September
 2020.



                                                       Employee,
                                                       Randazza Legal Group, PLLC




                                                  -2-
                                       Notice of Pending Motions
                                              20-cv-61912
